Title: From George Washington to the Inhabitants of Frederick, Maryland, 1 July 1791
From: Washington, George
To: Inhabitants of Frederick, Maryland



Gentlemen,
[Taneytown, Md., 1 July 1791]

I express with great pleasure my obligations to your goodness, and my gratitude for the respectful and affectionate regard which you are pleased to manifest towards me.
Your ascripition of my public services over-rates their value, and it is justice to my fellow-citizens that I should assign the eminent advantages of our political condition to another cause—their valor, wisdom, and virtue—from the first they derive their freedom, the second has improved their independence into national prosperity, and the last, I trust, will long protect their social rights, and ensure their individual happiness.
That your participation of these advantages may realise your best wishes is my sincere prayer.

G. Washington

